Citation Nr: 9909685	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This matter was previously remanded by 
the Board for further development in July 1997.  That 
development has been completed and the case is now ready for 
appellate review.


FINDING OF FACT

A clear diagnosis of post-traumatic stress disorder has not 
been demonstrated. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
is "well-grounded" within the meaning of 38 U.S.C.A. 5107 
(West 1991).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  With respect to post-traumatic stress disorder, 
38 C.F.R. § 3.304(f) (1998) specifically applies to the 
adjudication of claims for service connection and provides, 
in pertinent part, that service connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  Id.  
Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

Even when it is determined that the veteran engaged in combat 
with the enemy and that the claimed stressor is related to 
such combat, the veteran's lay testimony regarding the 
stressor must be accepted as conclusive as to its actual 
occurrence only when the veteran's testimony is found to be 
consistent with the circumstances, conditions, or hardships 
of service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f); see Cohen, 10 Vet. App. 128, 146.

During the pendency of this appeal, VA revised the schedule 
for evaluating mental disorders.  The revision became 
effective November 7, 1996.  61 Fed. Reg. 52,695 (1996).  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52,700 (1996) (now codified at 38 C.F.R. § 4.125).  DSM-
IV has revised the definition of what constitutes a stressor 
for purposes of diagnosing post-traumatic stress disorder.  
The primary effect of this change is that the criteria have 
changed from an objective "would evoke...in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger post-traumatic stress disorder, to a subjective 
standard; the criteria now require exposure to a traumatic 
event and a response involving intense fear, helplessness, or 
horror.  A more susceptible individual might have post-
traumatic stress disorder based on exposure to a stressor 
that would not necessarily have the same effect on "almost 
anyone."  The sufficiency of a stressor is, accordingly, now 
a clinical determination for the examining mental health 
professional.  Cohen, 10 Vet. App. 128.

With respect to the first element of a post-traumatic stress 
disorder claim, a clear diagnosis of the condition, the 
medical evidence includes a September 1989 Agent Orange 
examination report containing a diagnosis of severe anxiety 
reaction.  A report of VA hospitalization during May and June 
1993 includes a diagnosis of post-traumatic stress disorder 
when the veteran was admitted for substance abuse and was 
noted to complain of PTSD symptoms.  In a summary report of 
VA hospitalization in May and June 1993, a provisional 
diagnosis of PTSD was reported.

However, in the report from an August 1995 VA compensation 
and pension examination of the veteran, the examining 
physician opined that the veteran's primary diagnosis was not 
post-traumatic stress disorder, but instead an organic 
syndrome secondary to chronic substance abuse and a gunshot 
wound to the head.  

In a September 1996 VA examination report specific for 
respiratory disabilities, the examiner made no findings with 
respect to psychiatric disability, but carried a diagnosis of 
post-traumatic stress disorder.

After reviewing the totality of the medical evidence of 
record, the Board must conclude that the veteran has failed 
to meet the first requirement for service connection for 
post-traumatic stress disorder spelled out in 38 C.F.R. 
§ 3.304(f).  The August 1995 VA examination specifically for 
post-traumatic stress disorder ruled out such a diagnosis.  
The August 1995 VA examination diagnosis was based on review 
of the medical record, including earlier VA hospitalization 
and provisional diagnoses of post-traumatic stress disorder.  
As such, it is deemed to be more probative.  A subsequent 
September 1996 VA examination report listing a diagnosis of 
post-traumatic stress disorder pertained to a respiratory 
examination of the veteran and no psychiatric findings, other 
than the listing of a psychiatric diagnosis, were made.  The 
veteran's service medical records are negative for evidence 
of treatment of the veteran for complaints of nervousness or 
emotional trauma.

With respect to the second element necessary for a well-
grounded claim for service connection for post-traumatic 
stress disorder, the veteran's Form DD-214 reveals that his 
military occupational specialty was that of a disbursing 
clerk.  The Form DD-214 does not reveal the award of any 
decorations specific for combat.  The veteran contends that 
inservice stressors included coming under multiple mortar, 
rocket attacks, and mortar fire while attached to 1st HQ 
Company of the 1st Marine Division in Vietnam.  In addition, 
the veteran stated that he saw many dead bodies, was part of 
a group of men that were ambushed resulting in two 
casualties, saw troops land in mine fields, witnessed a woman 
being thrown from a helicopter, was part of a unit which had 
napalm dumped upon it, witnessed the burning of a Vietnamese 
national, and shot a Vietnamese woman after she tried to stab 
him. 

Following the Board's July 1997 remand, the RO attempted to 
obtain service records corroborating the veteran's stressors.  
Those records reveal that the veteran did participate in 
operations against insurgent communist forces (Viet Cong) 
during the period August 1969 to March 1970.  However, no 
further corroborating information of the stressors alleged by 
the veteran were forwarded.  

Even if assuming that the veteran did "engage in combat," 
and the applicability of the evidentiary presumption of 
38 C.F.R. § 1154(b), with regard to the alleged stressors, 
there still must be a clear diagnosis of PTSD.  Inasmuch as 
the preponderance of the evidence, as discussed above, is 
against a finding of a current credible diagnosis of PTSD, 
his claim for service connection for PTSD does not meet one 
of the requirements of 38 C.F.R. § 3.304(f).  Accordingly, 
the veteran has failed to establish entitlement to service 
connection for post-traumatic stress disorder.



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.
 




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 


- 6 -


